Exhibit 10.3

Drawn By and Mail To:

Chadbourne & Parke LLP,

30 Rockefeller Plaza,

New York, New York 10112

Attention: Vincent Dunn, Esq.

DEED OF TRUST, ASSIGNMENT OF LEASES

AND SECURITY AGREEMENT

by and among

THE SMITHFIELD PACKING COMPANY, INCORPORATED

having a mailing address of

c/o Smithfield Foods, Inc., 111 Commerce Street, Smithfield, Virginia 23430,

Attn: Carey Dubois, Chief Financial Officer,

as Grantor,

to

FIRST AMERICAN TITLE INSURANCE COMPANY],

having a mailing address of

1932 Fleming Road, Greensboro, North Carolina 27410,

as Trustee

for the benefit of

CITIBANK, N.A.,

having a mailing address of

388 Greenwich Street, 23rd Floor, New York, New York 10013,

Attn: Robert Kane, Global Consumer and Healthcare Department,

as Beneficiary

 

 

THIS INSTRUMENT IS A FIXTURE FILING. THE COLLATERAL IS OR INCLUDES FIXTURES.
THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS. THIS
INSTRUMENT IS ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS AS A
FIXTURE FILING IN ACCORDANCE WITH THE UNIFORM COMMERCIAL



--------------------------------------------------------------------------------

CODE, INCLUDING SECTION 9-502, AS ADOPTED IN NORTH CAROLINA. THE NAMES OF THE
DEBTOR AND THE SECURED PARTY, THE MAILING ADDRESS OF THE SECURED PARTY FROM
WHICH INFORMATION CONCERNING THE SECURITY INTEREST MAY BE OBTAINED, THE MAILING
ADDRESS OF THE DEBTOR AND A STATEMENT INDICATING THE TYPES, OR DESCRIBING THE
ITEMS OF COLLATERAL, ARE AS DESCRIBED IN SECTION 5.03 HEREOF IN COMPLIANCE WITH
THE REQUIREMENTS OF SECTION 9-502 OF THE UNIFORM COMMERCIAL CODE AS ADOPTED IN
NORTH CAROLINA.

THIS INSTRUMENT SECURES FUTURE ADVANCES FOR COMMERCIAL PURPOSES.

NOTE: INTEREST OR DISCOUNT MAY BE DEFERRED, ACCRUED OR CAPITALIZED BUT ONLY AT
THE OPTION OF PARTICIPANTS.



--------------------------------------------------------------------------------

DEED OF TRUST, ASSIGNMENT OF LEASES

AND SECURITY AGREEMENT

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND SECURITY AGREEMENT (hereinafter
referred to as this “Instrument”) is made and entered into as of the 16th day of
May, 2008 by and between THE SMITHFIELD PACKING COMPANY, INCORPORATED, whose
address is c/o Smithfield Foods, Inc., 111 Commerce Street, Smithfield, Virginia
23430, Attn: Carey Dubois, Chief Financial Officer, party of the first part, as
grantor (hereinafter referred to as “Grantor”), to FIRST AMERICAN TITLE
INSURANCE COMPANY whose address is 1932 Fleming Road, Greensboro, North Carolina
27410 as trustee (hereinafter referred to as ‘‘Trustee”), party of the second
part, for the benefit of CITIBANK, N.A., whose address is 388 Greenwich Street,
23rd Floor, New York, New York 10013, Attn: Robert Kane, Global Consumer and
Healthcare, party of the third part, as beneficiary (hereafter referred to as
“Beneficiary”);

RECITALS

A. On even date herewith Grantor, Smithfield Foods, Inc. (“Smithfield”) and
Beneficiary are executing an Uncommitted Line of Credit Agreement dated as of
the date hereof (such agreement, as may from time to time be amended or
supplemented, hereinafter referred to as the “Credit Agreement”), pursuant to
which, upon the terms and conditions stated therein, Beneficiary agreed to make
advances to Grantor and Smithfield.

B. Grantor, Smithfield and Beneficiary have conditioned their respective
obligations under the Credit Agreement upon the execution and delivery by
Grantor of this Instrument and Grantor has agreed to enter into this Instrument.

C. Therefore, in order to comply with the terms and conditions of the Credit
Agreement, to induce Beneficiary to make advances to Grantor and Smithfield
under the Credit Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Grantor hereby agrees
as follows:

ARTICLE I

Definitions

Section 1.01 Terms Defined Above or in the Credit Agreement. All capitalized
terms used in this Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.



--------------------------------------------------------------------------------

Section 1.02 Certain Definitions. As used in this Instrument, the following
terms shall have the following meanings, unless the context otherwise requires:

“Contracts” shall have the meaning assigned such term in Article II.

“Default Rate” shall mean a rate per annum equal to the Base Rate plus 2%.

“Facility” shall have the meaning assigned such term in Article II.

“Lease” shall mean all of Grantor's interest in and to, any lease agreement or
similar agreement providing a right to any other Person to use, lease, license,
possess, operate from, reside in or otherwise enjoy the Mortgaged Property, now
in effect or hereafter entered into, any and all Rents arising therefrom, and
all amendments and renewals thereof now or hereafter entered into.

“Mortgaged Property” shall have the meaning assigned such term in Article II.

“Obligations” shall mean: (i) all of the outstanding aggregate amount of the
Advances made to Grantor under the Credit Agreement, including without
limitation, and any and all renewals, extensions for any period, rearrangements
or enlargements thereof; (ii) the performance of all obligations and agreements
of Grantor to Beneficiary and Trustee under the Operative Documents; and
(iii) all interest (pre-petition or post-petition), taxes, indemnities, losses,
compensation, reimbursement, charges, expenses, attorneys' or other fees and any
other sums payable to or incurred by either Trustee or Beneficiary in connection
with the execution, administration or enforcement of their rights and remedies
hereunder or any other Operative Documents.

“Operative Documents” shall mean the Credit Agreement, the Security Agreement,
this Instrument and each other document or instrument used to pledge or grant,
or purport to pledge or grant a security interest or lien on any property of
Grantor or any other Person to secure the Obligations, and each other
certificate, agreement or document executed by Grantor and delivered to
Beneficiary or Trustee in connection with or pursuant to any of the foregoing.

“Permitted Liens” shall have the meaning assigned to such term in
Section 3.01(a).

“Person” shall mean an individual, partnership, limited liability company,
corporation (including a business trust), a joint stock company, estate, trust,
unincorporated association, joint venture or other entity, or any governmental
authority.

 

2



--------------------------------------------------------------------------------

“Rents” shall mean all of the rents, revenues, income, proceeds, profits,
security and other types of deposits, and other benefits paid or payable by
parties to any Lease (other than Grantor) for using, leasing, licensing,
possessing, operating from, residing in or otherwise enjoying the Mortgaged
Property.

“Security Agreement” shall mean the Security Agreement dated as of the date
hereof between Grantor and Beneficiary.

“Site” shall mean the real property located in Bladen County, North Carolina
together with all rights appurtenant to such real property, all as described in
greater detail in Exhibit “A” attached hereto and by this reference incorporated
herein.

ARTICLE II

Granting Clauses

In order to secure the payment and performance of the Obligations and any other
obligations of Grantor hereinafter set forth, Grantor does hereby irrevocably
bargain, sell, give, grant and convey unto Trustee and Trustee’s successors and
assigns in trust, with power of sale, under and subject to the terms hereof, for
the benefit of Beneficiary, all of Grantor's interest and estate, whether now
owned or hereafter acquired (whether fee, leasehold, legal or equitable) and
whether the same now exist or hereafter come into existence (hereinafter
collectively referred to as the “Mortgaged Property”):

(a) Grantor’s undivided fee simple estate and all the tracts or parcels of real
property lying and being in the County of Bladen, State of North Carolina as
more particularly described in Exhibit “A” attached hereto and by this reference
incorporated herein; and

(b) All buildings, structures and improvements of every nature whatsoever now or
hereafter situated on the Site, and all gas and electric fixtures, radiators,
heaters, engines and machinery, boilers, ranges, elevators and motors, plumbing
and heating fixtures, carpeting and other floor coverings, washers, dryers,
water heaters, mirrors, mantels, air conditioning apparatus, refrigerating
plants, refrigerators, cooking apparatus and appurtenances, window screens,
awnings and storm sashes, which are or shall be attached to said buildings,
structures or improvements and all other furnishings, furniture, fixtures,
machinery, equipment, appliances, vehicles and personal property of every kind
and nature whatsoever now or hereafter owned by Grantor and located in, on or
about, or used or intended to be used with or in connection with the use,
operation or enjoyment of the Mortgaged Property, including all extensions,
additions, improvements, betterments, renewals and replacements of any of the
foregoing and all the right, title and interest of Grantor in any such
furnishings, furniture, fixtures, machinery, equipment, appliances, vehicles and
personal property subject to or covered by

 

3



--------------------------------------------------------------------------------

any prior security agreement, conditional sales contract, chattel mortgage or
similar lien or claim, together with the benefit of any deposits or payments now
or hereafter made by Grantor or on behalf of Grantor, all trade-names,
trademarks, servicemarks, logos and goodwill related thereto which in any way
now or hereafter belong, relate or appertain to the Mortgaged Property or any
part thereof or are now or hereafter acquired by Grantor (excluding trademarks
or tradenames which appertain to the operation of Grantor's business rather than
the operation of the Facility); and all insurance and other proceeds of any of
the property described hereinabove, all of which are hereby declared and shall
be deemed to be fixtures and accessions to the freehold and a part of the
Mortgaged Property as between the parties hereto and all persons claiming by,
through or under them, and which shall be deemed to be a portion of the security
for the Obligations and to be secured by this Instrument. The location of the
above described collateral is also the location of the Site. The property
described in this subsection (b) is herein referred to collectively as the
“Improvements”; the Improvements and the Grantor’s estate in the Site are herein
collectively referred to as the “Facility”;

(c) All of Grantor’s right, title and interest, under, in and to the Leases and
all contracts, franchises, licenses, agreements, permits and other documents,
together with any additions or changes to and any extensions, revisions or
modifications of all such contracts, franchises, licenses, agreements, permits
and other documents (collectively, the “Contracts”), whether now existing or
hereafter entered into in relating to the development, ownership, maintenance
and operation of the Facility and all proceeds of any of the property described
hereinabove, including, without limitation, all insurance proceeds; and

(d) All easements, rights-of-way, strips and gores of land, vaults, streets,
ways, alleys, passages, sewer rights, waters, water courses, water rights and
powers, and all estates, rights, titles, interests, privileges, liberties,
tenements, hereditaments and appurtenances whatsoever, in any way belonging,
relating or appertaining to the Mortgaged Property or any part thereof, or which
hereafter shall in any way belong, relate or be appurtenant thereto, whether now
owned or hereafter acquired by Grantor and the reversion and reversions,
remainder and remainders, of the Mortgaged Property from time to time accruing.

TO HAVE AND TO HOLD FOREVER the Mortgaged Property and all parts, rights,
members and appurtenances thereof, to Trustee and the heirs, successors and
assigns of Trustee, upon the trusts, terms and conditions and for the uses
hereinafter set forth, and Grantor covenants that Grantor is lawfully seized and
possessed of the Mortgaged Property as aforesaid, and has good right to convey
the same, that the same is unencumbered except for Permitted Liens, and that
Grantor does warrant and will forever defend the title thereto against the
claims of all persons whomsoever, except as to Permitted Liens.

 

4



--------------------------------------------------------------------------------

This conveyance is intended to operate and is to be construed as a deed of trust
under the laws of the State of North Carolina relating to deeds of trust, and
not as a mortgage, and is given to secure the payment and performance by Grantor
and Smithfield of their respective Obligations under the Operative Documents,
including without limitation the following:

(i) The debt evidenced by the Credit Agreement, as the same may be amended,
modified or assigned from time to time executed by Grantor and Smithfield,
payable to Beneficiary, with final payment being due as provided in the Credit
Agreement, unless extended in accordance with the Credit Agreement, including,
without limitation, principal, interest, late charges, fees and other amounts
due with respect to the Obligations or this Instrument. This Deed of Trust
secures all present and future loan disbursements made by the Beneficiary
pursuant to the Credit Agreement, and all other sums from time to time owing to
the Beneficiary pursuant to the Credit Agreement. The amount of the present
disbursement secured hereby is One Hundred Million and NO/100 Dollars
$100,000,000, and the maximum principal amount which may be secured hereby at
any one time is One Hundred Fifty Million and NO/100 Dollars ($150,000,000.00).
The time period within which such future disbursements are to be made is the
period between the date hereof and the date fifteen (15) years from the date
hereof. Disbursements secured hereby shall not be required to be evidenced by a
“written instrument or notation” as described in Section 45-68(2) of the North
Carolina General Statutes, it being the intent of the parties that the
requirements of Section 45-68(2) for a “written instrument or notation” for each
advance shall not be applicable to disbursements made under the Credit
Agreement;

(ii) Any and all additional advances made by Beneficiary or the Trustee (a) to
protect or preserve the Mortgaged Property or the lien hereof on the Mortgaged
Property; (b) to pay costs of erection, construction, alteration, repair,
restoration, maintenance and completion of any improvements on the Mortgaged
Property; (c) for the payment of real estate taxes, assessments or other
governmental charges, maintenance charges, insurance premiums, appraisal
charges, environmental inspection, audit, testing or compliance costs, and costs
incurred by Beneficiary for the enforcement and protection of the Mortgaged
Property or the lien of this Instrument; (d) for all legal fees, costs and other
expenses incurred by Beneficiary by reason of any default or otherwise in
connection with the Obligations; and (e) as otherwise permitted pursuant to
Article 7 of Chapter 45 of the North Carolina General Statutes (whether or not
the original Grantor remains the owner of the Mortgaged Property at the time of
such advances).

 

5



--------------------------------------------------------------------------------

Should the Obligations secured by this Instrument be paid and performed
according to the tenor and effect thereof when the same shall become due and
payable, and should Grantor perform all covenants herein contained in a timely
manner, then this Instrument shall be cancelled and surrendered upon the request
and at the expense of Grantor.

ARTICLE III

Representations, Warranties and Covenants

Section 3.01 Representations, Warranties. Grantor hereby represents and warrants
as follows:

(a) First Priority Lien. Grantor will not create or suffer to be created or
permit to exist any lien, security interest or charge created by Grantor prior
or junior to or on parity with the lien and security interest of this Instrument
upon the Mortgaged Property or any part thereof or upon the rents, issues,
revenues, profits or other income therefrom except the following (collectively,
“Permitted Liens”):

(i) liens for taxes, assessments and governmental charges or levies not yet
delinquent or which are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of the Grantor in conformity with generally acceptable accounting
principles;

(ii) liens imposed by law, such as material men’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar liens arising in the ordinary
course of business securing obligations (other than indebtedness for borrowed
money) that are not yet due and payable; and

(iii) easements, restrictions, rights of way, encumbrances and other exceptions
to title (other than encumbrances securing indebtedness not constituting
Obligations) that would not reasonably be expected to impair the value of the
Facility or otherwise materially adversely affect the use of the Facility for
its present purpose.

(b) Leases. Grantor will observe and perform all the obligations imposed upon
Grantor under any Lease and not do or permit to be done anything to impair the
security thereof.

(c) Further Assurances. Grantor will execute and deliver all such further
instruments and do such further acts as may be necessary or desirable or as may
be reasonably requested by Beneficiary or Trustee to carry out more effectively
the purposes of this Instrument and to subject to the lien created hereby any
properties, rights and interests covered or intended to be covered hereby.

 

6



--------------------------------------------------------------------------------

(d) Rights of Beneficiary and Trustee. Grantor agrees that if Grantor fails to
perform any act or to take any action which Grantor is required to perform or
take hereunder or under the Credit Agreement or any other Operative Document or
to pay any money which Grantor is required to pay hereunder or thereunder,
either Beneficiary or Trustee in Grantor's name or its own name may, but shall
not be obligated to, perform or cause to be performed such act or take such
action or pay such money, and any expenses so incurred by Beneficiary or Trustee
and any money so paid by Beneficiary or Trustee shall be a demand obligation
owing by Grantor to Beneficiary or Trustee, as applicable and, upon making such
payment, shall be subrogated to all of the rights of the Person receiving such
payment. Each amount due and owing by Grantor under this Section 3.01(d) shall
bear interest from the date of such expenditure or payment or other occurrence
which gives rise to such amount being owed to Beneficiary until paid at the
Default Rate, and all such amounts together with such interest thereon shall be
a part of the Obligations and shall be secured by this Instrument.

(e) Real Property Description. Set forth on Exhibit “A” hereto is a true,
complete and accurate legal description of the real property known as the
Grantor's Tar Heel facility located in Bladen County, North Carolina.

(f) Flood Zone. Grantor agrees that if any portion of the Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 (or any amendment or
successor act thereto), then Grantor shall maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Act.

ARTICLE IV

Assignment of Assigned Leases

Section 4.01 Assignment of Leases and Rents. As additional collateral and
further security for the Obligations, Grantor does hereby assign to Beneficiary
(i) all of the rents, issues and profits, and all revenue, income and proceeds,
derived or to be derived from the Mortgaged Property or arising from the use or
enjoyment of any portion thereof or from any Assigned Lease (as hereinafter
defined) (hereinafter collectively referred to as the “Rents”) and
(ii) Grantor's interest in any and all leases, subleases, tenant contracts,
rental agreements, occupancy agreement or agreements of a similar nature, now or
hereafter affecting the Mortgaged

 

7



--------------------------------------------------------------------------------

Property, or any part thereof, including without limitation the Leases
(hereinafter collectively, referred to as the “Assigned Leases”). Grantor agrees
to execute and deliver to Beneficiary such additional instruments, in form and
substance satisfactory to Beneficiary or Trustee, as may hereafter be requested
by Beneficiary further to evidence and confirm said assignment; provided,
however, that acceptance of any such assignment shall not be construed as a
consent by Beneficiary or Trustee to any Assigned Lease, or to impose upon
Beneficiary or Trustee any obligation with respect thereto.

Section 4.02 No Assignment. Grantor shall not execute an assignment of the
Leases, Rents, or any part thereof, from the Mortgaged Property.

Section 4.03 Future Leases. Notwithstanding any other provisions of this
Instrument, Grantor shall not hereafter enter into any leases without the prior
written consent of Beneficiary and except upon the following conditions:
(a) each such instrument shall contain a provision that the rights of the
parties thereunder are expressly subordinate to all of the rights and title of
the Trustee and Beneficiary under this Instrument; (b) any such instrument shall
contain a provision whereby the parties thereunder expressly recognize and agree
that, notwithstanding such subordination, the Trustee may sell the Mortgaged
Property in the manner provided in herein, and thereby, at the option and
direction of Beneficiary, sell the same subject to such instrument; and (c) at
or prior to the time of execution of any such instrument, Grantor shall, as a
condition to such execution, procure from the other party or parties thereto an
agreement in favor of the Trustee, in form and substance satisfactory to
Beneficiary, under which such party or parties agree to be bound by the
provisions of this Instrument, regarding the manner in which Trustee may
foreclose or exercise the power of sale under this Instrument.

Section 4.04 Beneficiary’s Authority. Beneficiary is fully authorized to receive
and receipt for said revenues and proceeds; to endorse and cash any and all
checks and drafts payable to the order of Grantor or Trustee or Beneficiary for
the account of Grantor received from or in connection with said revenues or
proceeds and apply the proceeds thereof to the payment of the Obligations, when
received, regardless of the maturity of any of the Obligations, or any
installment thereof; and to execute transfer and division orders in the name of
Grantor, or otherwise, with warranties binding Grantor. Beneficiary shall not be
liable for any delay, neglect, or failure to effect collection of any proceeds
or to take any other action in connection therewith or hereunder; but shall have
the right, at its election, in the name of Grantor or otherwise, to prosecute
and defend any and all actions or legal proceedings deemed advisable by
Beneficiary in order to collect such funds and to protect the interests of the
Trustee, for the benefit of Beneficiary and/or Grantor, with all costs, expenses
and attorney’s fees incurred in connection therewith being paid by Grantor.

 

8



--------------------------------------------------------------------------------

Section 4.05 Cumulative Rights. The rights provided in this Article IV shall be
cumulative of all other security of any and every character now or hereafter
existing to secure payment of the Obligations.

ARTICLE V

Security Agreement

Section 5.01 Security Interest. As additional collateral and further security
for the Obligations, Grantor hereby grants to Beneficiary a security interest in
the machinery, apparatus, equipment, fittings, fixtures, building supplies and
materials, general intangibles (including without limitation, the Contracts) and
articles of personal property either referred to or described in this
Instrument, or in any way connected with the use and enjoyment of the Mortgaged
Property and this Instrument is hereby made and declared to be a security
agreement, encumbering each and every item of personal property included herein,
in compliance with the provisions of the Uniform Commercial Code as enacted in
the State of North Carolina. A financing statement or statements reciting this
Instrument to be a security agreement, affecting all of said personal property
aforementioned, shall be executed by Grantor and Beneficiary or Trustee, as
applicable, and appropriately filed. The remedies for any violation of the
covenants, terms and conditions of the security agreement herein contained shall
be (i) as prescribed herein, or (ii) as prescribed by general law, or (iii) as
prescribed by the specific statutory consequences now or hereafter enacted and
specified in said Uniform Commercial Code, all at Beneficiary's sole election.
Grantor and Beneficiary agree that the filing of such financing statement(s) in
the records normally having to do with personal property shall never be
construed as in anywise derogating from or impairing this declaration and hereby
stated intention of Grantor and Beneficiary that everything used in connection
with the production of income from the Mortgaged Property and/or adapted for use
therein and/or which is described or reflected in this Instrument, is, and at
all times and for all purposes and in all proceedings both legal or equitable
shall be, regarded as part of the real estate irrespective of whether (i) any
such item is physically attached to the improvements, (ii) serial numbers are
used for the better identification of certain items capable of being thus
identified in a recital contained herein, or (iii) any such item is referred to
or reflected in any such financing statement(s) so filed at any time. Similarly,
the mention in any such financing statement(s) of the rights in and to (aa) the
proceeds of any fire and/or hazard insurance policy, or (bb) any award in
eminent domain proceedings for a taking or for loss of value, or (cc) Grantor's
interest as lessor in any present or future lease or rights to income growing
out of the use and/or occupancy of the Mortgaged Property, whether pursuant to
lease or otherwise, shall never be construed as in anywise altering any of the
rights of Beneficiary as determined by this instrument or impugning the priority
of Beneficiary's lien granted hereby or by any other recorded document, but such
mention in such financing

 

9



--------------------------------------------------------------------------------

statement(s) is declared to be for the protection of Beneficiary in the event
any court shall at any time hold with respect to the foregoing (aa), (bb) or
(cc), that notice of Beneficiary's priority of interest to be effective against
a particular class of persons, must be filed in the Uniform Commercial Code
records.

Section 5.02 Debtor’s Warranties. Grantor warrants that (i) Grantor’s (that is,
“Debtor’s”) name, identity or corporate structure and residence or principal
place of business are as set forth in Section 5.03 hereof; (ii) Grantor (that
is, “Debtor”) has been using or operating under said name, identity or corporate
structure without change for the time period set forth in Section 5.03 hereof;
and (iii) the location of the collateral is upon the Site. Grantor covenants and
agrees that Grantor will furnish Beneficiary with notice of any change in the
matters addressed by clauses (i) or (ii) of this Section 5.02 within thirty
(30) days of the effective date of any such change and Grantor will promptly
execute any financing statements or other instruments deemed necessary by
Beneficiary to prevent any filed financing statement from becoming misleading or
losing its perfected status.

Section 5.03 Debtor Information. The information contained in this Section 5.03
is provided in order that this Instrument shall comply with the requirements of
the Uniform Commercial Code, as enacted in the State of North Carolina, for
instruments to be filed as financing statements. The names of the “Debtor” and
the “Secured Party,” the identity or corporate structure and residence or
principal place of business of “Debtor,” and the time period for which “Debtor”
has been using or operating under said name and identity or corporate structure
without change, are as set forth in Schedule 1 of Exhibit “B” attached hereto
and by this reference made a part hereof, the mailing address of the “Secured
Party” from which information concerning the security interest may be obtained,
and the mailing address of “Debtor”, are as set forth in Schedule 2 of said
Exhibit “B” attached hereto; and a statement indicating the types, or describing
the items, of collateral is set forth hereinabove. This Instrument covers goods
that are or are to become fixtures on the Site described herein and is to be
filed for record in the real estate records. The description of the real estate
to which the collateral is attached or upon which it is located is as set forth
on Exhibit “A”. Grantor’s organizational identification number is 0922251.

ARTICLE VI

Default and Remedies

Section 6.01 Event of Default. A default by Grantor in the payment, performance
or observance of any term, covenant or condition of the Credit Agreement or this
Instrument or the occurrence of any “Event of Default,” as defined in any other
Operative Document, shall constitute an “Event of Default” hereunder.

 

10



--------------------------------------------------------------------------------

Section 6.02 Remedies.

(a) If an Event of Default shall have occurred and be continuing, Beneficiary
may at any time and from time to time declare any or all of the Obligations
immediately due and payable. Notwithstanding the foregoing, under the terms of
the Credit Agreement the Beneficiary has the right at any time to demand payment
in full of all outstanding Advances even if an Event of Default has not
occurred.

(b) If an Event of Default shall have occurred and be continuing, Grantor upon
demand of Beneficiary, shall forthwith surrender to Beneficiary the actual
possession of the Mortgaged Property and if, and to the extent, permitted by law
and the Operative Documents, Beneficiary itself, or by such officers or agents
as it may appoint, may enter and take possession of all the Mortgaged Property
without the appointment of a receiver, or an application therefor, and may
exclude Grantor and its agents and employees wholly therefrom, and may have
joint access with Grantor to the books, papers and accounts of Grantor
pertaining to the Mortgaged Property. If Grantor shall for any reason fail to
surrender or deliver the Mortgaged Property or any part thereof after such
demand by Beneficiary, Beneficiary may obtain a judgment or decree conferring
upon Beneficiary the right to immediate possession or requiring Grantor to
deliver immediate possession of the Mortgaged Property to Beneficiary, to the
entry of which judgment or decree Grantor hereby specifically consents. Upon
every such entering upon or taking of possession, Beneficiary may hold, store,
use, operate, manage and control the Mortgaged Property and conduct the business
thereof, and, from time to time (i) make all necessary and proper maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional fixtures, personalty
and other property; (ii) insure or keep the Mortgaged Property insured;
(iii) manage and operate the Mortgaged Property and exercise all the rights and
powers of Grantor to the same extent as Grantor could in its own name or
otherwise with respect to the same; and (iv) enter into any and all agreements
with respect to the exercise by others of any of the powers herein granted
Beneficiary, all as Beneficiary from time to time may determine to be in its
best interest. Beneficiary may collect and receive all the rents, issues,
profits and revenues from the Mortgaged Property, including those past due as
well as those accruing thereafter, and, after deducting (aa) all expenses of
taking, holding, managing and operating the Mortgaged Property (including
compensation for the services of all persons employed for such purposes); (bb)
the cost of all such maintenance, repairs, renewals, replacements, additions,
betterments, improvements, purchases and acquisitions; (cc) the cost of such
insurance; (dd) such taxes, assessments and other similar charges as Beneficiary
may at its option pay; (ee) other proper charges upon the Mortgaged

 

11



--------------------------------------------------------------------------------

Property or any part thereof; and (ff) the reasonable compensation, expenses and
disbursements of the attorneys and agents of Beneficiary, Beneficiary shall
apply the remainder of the monies and proceeds so received by Beneficiary in
accordance with the terms of the Credit Agreement. Anything in this
Section 6.02(a) to the contrary notwithstanding, Beneficiary shall not be
obligated to discharge or perform the duties of a landlord to any tenant or
incur any liability as a result of the exercise by Beneficiary of its rights
under this Instrument, and Beneficiary shall be liable to account only for the
rents, income, issues, profits and revenues actually received by Beneficiary.
Whenever all that is due upon such interest, deposits and principal installments
and under any of the terms, covenants, conditions and agreements of this
Instrument, shall have been paid and all Events of Default made good,
Beneficiary shall surrender possession of the Mortgaged Property to Grantor, its
successors or assigns. The same right of taking possession, however, shall exist
if any subsequent Event of Default shall occur and be continuing. In connection
with any action taken by Beneficiary pursuant to this Section 6.02(a),
Beneficiary shall not be liable for any loss sustained by Grantor resulting from
any act or omission of Beneficiary in administering, managing, operating or
controlling the Mortgaged Property, including a loss arising from the ordinary
negligence of Beneficiary, unless such loss is caused by its own gross
negligence or willful misconduct and bad faith, nor shall Beneficiary be
obligated to perform or discharge any obligation, duty or liability of Grantor.
Grantor hereby assents to, ratifies and confirms any and all actions of
Beneficiary with respect to the Mortgaged Property taken under this
Section 6.02(a). Anything in this Article VI to the contrary notwithstanding,
Trustee hereby agrees to comply with all of the provisions of North Carolina law
governing power of sale foreclosures

(c) If an Event of Default shall have occurred and be continuing, Beneficiary,
upon application to a court of competent jurisdiction, shall be entitled as a
matter of strict right without notice and without regard to the occupancy or
value of any security for the Obligations secured hereby or the solvency of any
party bound for its payment, to the appointment of a receiver to take possession
of and to operate the Mortgaged Property and to collect and apply the rents,
issues, profits and revenues thereof. The receiver shall have all of the rights
and powers permitted under the laws of the state wherein the Site is situated.
Any money advanced by Beneficiary in connection with any such receivership shall
be a demand obligation (which obligation Grantor hereby expressly promises to
pay) owing by Grantor to Beneficiary and shall bear interest from the date of
making such advance by Beneficiary until paid at the Default Rate.

(d) If an Event of Default shall have occurred, Trustee, at the direction of
Beneficiary, may foreclose by exercise of the power of sale herein contained,
and Beneficiary shall deposit with Trustee copies of this Instrument, the Credit
Agreement and such receipts and evidence of expenditures made and secured hereby
as Trustee may require. Upon application of Beneficiary, it shall be

 

12



--------------------------------------------------------------------------------

lawful for and the duty of Trustee, and Trustee hereby is authorized and
empowered to expose to sale and to sell the Mortgaged Property (either as a
whole or in separate parcels and in such order as Trustee shall determine) at
public auction for cash, after having first complied with all applicable
requirements of North Carolina law with respect to the exercise of powers of
sale contained in deeds of trust and upon such sale, Trustee shall convey title
to the purchaser in fee simple. After retaining from the proceeds of such sale
just compensation for Trustee's services and all expenses incurred by Trustee,
including, without limitation, a Trustee's commission not exceeding one percent
(1%)of the bid and reasonable actual attorney's fees for legal services actually
performed, Trustee shall apply the residue of the proceeds as set forth in
Section 6.02(e). Grantor agrees that in the event of sale hereunder, Beneficiary
shall have the right to bid. Trustee may require the successful bidder at any
sale to deposit immediately with Trustee cash or certified check in an amount
not to exceed ten percent (10%) of the bid, provided notice of such requirement
is contained in the advertisement of the sale. The bid may be rejected if the
deposit is not immediately made and thereupon the next highest bidder may be
declared to be the purchaser. Such deposit shall be refunded in case a resale is
had; otherwise, it shall be applied to the purchase price. If the Improvements
are sold hereunder, it need not be at the place of sale; the published notice,
however, shall state the time and place where such Improvements may be inspected
prior to sale. If a foreclosure proceeding is commenced by Trustee but not
completed, Trustee's fee will be one percent (1%) of the fair market value of
the Mortgaged Property involved in such foreclosure if the termination occurs
prior to the first public auction sale and not more than one percent (1%) of the
fair market value of the Mortgaged Property involved in such foreclosure if the
termination occurs after the first public auction sale.

(e) If an Event of Default shall have occurred, Beneficiary may, in addition to
and not in abrogation of the rights covered under Section 6.02, (i) exercise all
rights, powers and remedies of Grantor under the Leases and the Contracts, and
the Grantor and any other party to any of the Contracts or Leases hereby is
authorized and directed to render performance to and act upon the instructions
of Beneficiary, (ii) with respect to any personal property constituting part of
the Mortgaged Property, exercise all rights, powers and remedies of a secured
party under the Uniform Commercial Code as adopted in North Carolina, and
(iii) either with or without entry or taking possession as herein provided or
otherwise, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (A) to enforce payment and performance of the
Obligations or the performance of any term, covenant, condition or agreement of
this Instrument or any other right and (B) to pursue any other remedy available
to it, all as Beneficiary at its sole discretion shall elect.

 

13



--------------------------------------------------------------------------------

(f) In the event of a foreclosure sale of the Mortgaged Property, the proceeds
of said sale shall be applied, first, to the expenses of such sale and of all
proceedings in connection therewith, including attorney's and trustee's fees,
then to insurance premiums, liens, assessments, taxes and charges including
utility charges advanced by Beneficiary, then to the repayment of remaining
Obligations in such amount and in the order set forth in the Credit Agreement,
and finally the remainder, if any, shall be paid to Grantor or to the person or
entity lawfully entitled to same.

(g) In the event of any such foreclosure sale, Grantor shall be deemed a tenant
holding over and shall forthwith deliver possession to the purchaser or
purchasers at such sale or be summarily dispossessed according to provisions of
law applicable to tenants holding over.

(h) Grantor agrees to the full extent permitted by law, that in case of the
occurrence of an Event of Default, neither Grantor nor anyone claiming through
or under it shall or will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension, homestead, exemption or redemption
laws now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Instrument, or the absolute sale of the Mortgaged Property,
or the final and absolute putting into possession thereof, immediately after
such sale, of the purchasers thereat, and Grantor, for itself and all who may at
any time claim through or under it, hereby waives to the full extent that it may
lawfully so do, the benefit of all such laws, and any and all right to have the
assets comprised in the security intended to be created hereby marshalled upon
any foreclosure of the lien hereof.

(i) Grantor hereby waives and renounces to the full extent permitted by law all
homestead and exemption rights provided for by the Constitution and the laws of
the United States and of any state, in and to the Mortgaged Property as against
the collection of the Obligations, or any part hereof.

(j) Beneficiary, at its option, is authorized to foreclose this Instrument
subject to the rights of any tenants of the Mortgaged Property, and the failure
to make any such tenants parties to any such foreclosure proceedings and to
foreclose their rights will not be, nor be asserted to be by Grantor, a defense
to any proceedings instituted by Beneficiary to collect the Obligations.

(k) In case Beneficiary shall have proceeded to enforce any right, power or
remedy under this Instrument by foreclosure, entry or otherwise or in the event
Trustee commences advertising of the intended exercise of the sale under power
provided hereunder, and such proceeding or advertisement shall have been
withdrawn, discontinued or abandoned for any reason, or shall have been
determined adversely to Beneficiary, then in every such case (i) Grantor,
Trustee and Beneficiary shall be restored to their

 

14



--------------------------------------------------------------------------------

former positions and rights, (ii) all rights, powers and remedies of Beneficiary
and Trustee shall continue as if no such proceeding had been taken, (iii) each
and every Event of Default declared or occurring prior or subsequent to such
withdrawal, discontinuance or abandonment shall and shall be deemed to be a
continuing Event of Default and (iv) neither this Instrument, nor the Credit
Agreement, nor the Obligations, nor any other instrument concerned therewith,
shall be or shall be deemed to have been reinstated or otherwise affected by
such withdrawal, discontinuance or abandonment; and Grantor hereby expressly
waives the benefit of any statute or rule of law now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the above.

(l) No right, power or remedy conferred upon or reserved to Beneficiary by this
Instrument is intended to be exclusive of any other right, power or remedy, but
each and every such right, power and remedy shall be cumulative and concurrent
and shall be in addition to any other right, power and remedy given hereunder or
now or hereafter existing at law or in equity or by statute.

(m) No delay or omission of Beneficiary to exercise any right, power or remedy
accruing upon any default shall exhaust or impair any such right, power or
remedy or shall be construed to be a waiver of any such default, or acquiescence
therein; and every right, power and remedy given by this Instrument to
Beneficiary may be exercised from time to time and as often as may be deemed
expedient by Beneficiary. No consent or waiver, expressed or implied, by
Beneficiary to or of any breach or default by Grantor in the performance of the
obligations thereof hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance of the same or
any other obligations of Grantor hereunder. Failure on the part of Beneficiary
to complain of any act or failure to act or to declare an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Beneficiary of its rights hereunder or impair any rights, powers or remedies
of Beneficiary consequent on any breach or default by Grantor.

(n) If Beneficiary (i) grants forbearance or an extension of time for the
payment of any sums secured hereby, (ii) takes other or additional security for
the payment of any sums secured hereby, (iii) waives or does not exercise any
right granted herein or in the Operative Documents, (iv) releases any part of
the Mortgaged Property from the lien of this Instrument or otherwise changes any
of the terms, covenants, conditions or agreements of this Instrument or any
other Operative Document, (v) consents to the filing of any map, plat or replat
affecting the Mortgaged Property, (vi) consents to the granting of any easement
or other right affecting the Mortgaged Property or (vii) makes or consents to
any agreement subordinating the lien hereof, any such act or omission shall not
release, discharge, modify, change or affect the original liability under this
Instrument or any other of the Operative Documents or

 

15



--------------------------------------------------------------------------------

any other obligation of Grantor or any subsequent purchaser of the Mortgaged
Property or any part thereof, or any maker, co-signer, endorser, surety or
guarantor; nor shall any such act or omission preclude Beneficiary from
exercising any right, power or privilege herein granted or intended to be
granted in the event of any default then made or of any subsequent default; nor,
except as otherwise expressly provided in an instrument or instruments executed
by Beneficiary, shall the lien of this Instrument be altered thereby. In the
event of the sale or transfer by operation of law or otherwise of all or any
part of the Mortgaged Property, Beneficiary, without notice, is hereby
authorized and empowered to deal with any such vendee or transferee with
reference to the Mortgaged Property or the Obligations secured hereby, or with
reference to any of the terms, covenants, conditions or agreements hereof, as
fully and to the same extent as it might deal with the original parties hereto
and without in any way releasing or discharging any liabilities, obligations or
undertakings.

(o) Beneficiary shall have power (a) to institute and maintain such suits and
proceedings as it may deem expedient to prevent any impairment of the Mortgaged
Property by any acts which may be unlawful or any violation of this Instrument,
(b) to preserve or protect its interest in the Mortgaged Property and in the
rents, issues, profits and revenues arising therefrom, and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid, if
the enforcement of or compliance with such enactment, rule or order would impair
the security hereunder or be prejudicial to the interest of Beneficiary.

(p) In the case of any receivership, insolvency, bankruptcy, reorganization,
arrangement, adjustment, composition or other proceedings affecting Grantor, its
creditors or its property, Beneficiary, to the extent permitted by law, shall be
entitled to file such proofs of claim and other documents as may be necessary or
advisable in order to have the claims of Beneficiary allowed in such proceedings
for the entire amount due and payable by Grantor under this Instrument at the
date of the institution of such proceedings and for any additional amount which
may become due and payable by Grantor hereunder after such date.

(q) BY EXECUTION OF THIS INSTRUMENT, GRANTOR EXPRESSLY: (i) ACKNOWLEDGES THE
RIGHT TO ACCELERATE THE OBLIGATIONS EVIDENCED BY THE CREDIT AGREEMENT;
(ii) WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE CONSTITUTION OF
THE UNITED STATES (INCLUDING THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF), THE
VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON OF
ANY OTHER APPLICABLE LAW, (A) TO NOTICE AND RIGHT TO JUDICIAL HEARING

 

16



--------------------------------------------------------------------------------

PRIOR TO THE EXERCISE BY BENEFICIARY OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO
BENEFICIARY, EXCEPT SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE
PROVIDED IN THIS INSTRUMENT; AND (B) CONCERNING THE APPLICATION, RIGHTS OR
BENEFITS OF ANY STATUTE OF LIMITATION OR ANY MORATORIUM, REINSTATEMENT,
MARSHALING, FORBEARANCE, APPRAISEMENT, VALUATION, STAY, EXTENSION, HOMESTEAD,
EXEMPTION OR REDEMPTION LAWS; (iii) ACKNOWLEDGES THAT GRANTOR HAS READ THIS
INSTRUMENT AND ANY AND ALL QUESTIONS REGARDING THE LEGAL EFFECT OF THIS
INSTRUMENT AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR
HAS CONSULTED WITH COUNSEL OF GRANTOR'S CHOICE PRIOR TO EXECUTING THIS
INSTRUMENT; AND (iv) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF
GRANTOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART
OF A BARGAINED FOR LOAN TRANSACTION AND THAT THIS INSTRUMENT IS VALID AND
ENFORCEABLE BY BENEFICIARY AGAINST GRANTOR IN ACCORDANCE WITH ALL THE TERMS AND
CONDITIONS HEREOF.

(r) Grantor expressly acknowledges and agrees that upon or any time after the
occurrence and continuation of an Event of Default so long as such Event of
Default remains uncured, Beneficiary’s right, title and interest in and to the
Assigned Leases and Rents shall be and remain absolute and inviolate in
accordance with the provisions of this Instrument. Moreover, without limiting,
altering, affecting or impairing in any manner or to any extent the absolute
right, title and interest of Beneficiary as provided herein, upon the occurrence
and continuation of an Event of Default so long as such Event of Default remains
uncured, Beneficiary shall have the complete right, power and authority
hereunder, then or thereafter, to exercise and enforce any or all of the
following rights and remedies, in addition to (but not in lieu of) the remedies
set forth in the other Operative Documents:

(i) Without taking possession of the Mortgaged Property, in Grantor’s own name,
to demand, collect, receive, sue for, attach and levy on the Rents and give
proper receipts, releases and acquittances therefor, and after deducting all
necessary and proper costs and expenses of operation and collection, as
reasonably determined by Beneficiary, including without limitation reasonable
attorneys’ fees, and apply the net proceeds thereof, together with any funds of
Grantor deposited with Beneficiary, in reduction or repayment of the
Obligations, and any such net proceeds actually received by Beneficiary shall be
treated as a pro tanto reduction or repayment of the Obligations (it being
specifically agreed that the mere existence of this absolute assignment shall
not be treated as pro tanto discharge, credit, reduction or repayment or
discharge of the Obligations); and

 

17



--------------------------------------------------------------------------------

(ii) Without regard to the adequacy of the security, with or without any action
or proceeding through any Person or by any agent, or by a receiver to be
appointed by a court of competent jurisdiction, and irrespective of Grantor’s
possession, to enter upon, take possession of, manage and operate the Mortgaged
Property or any part thereof as Beneficiary deems to be prudent and reasonable
under the circumstances; make, modify, enforce, cancel or accept surrender of
any Assigned Leases now in effect or hereafter in effect on the Mortgaged
Property or any part thereof; remove and evict any sublessee; increase or
decrease Rents; decorate, clean, repair, and make such improvements, alterations
and additions as Beneficiary shall deem necessary or desirable; and otherwise do
any act or incur any cost or expense which Beneficiary may deem reasonably
necessary to protect the status and value of the Mortgaged Property as fully and
to the same extent as Grantor could do if Grantor was in possession thereof; and
in such event, to apply the Rents so collected in accordance with the provisions
of this Instrument.

ARTICLE VII

Miscellaneous

Section 7.01 Further Assurances; After Acquired Mortgaged Property. At any time,
and from time to time, upon request by Beneficiary, and at the expense of
Grantor, Grantor will make, execute and deliver or cause to be made, executed
and delivered, to Beneficiary and Trustee, where applicable and, where
appropriate, cause to be recorded and/or filed and from time to time thereafter
to be re-recorded and/or refiled at such time and in such offices and places as
shall be deemed desirable by Beneficiary, any and all such other and further
deeds of trust, security agreements, financing statements, continuation
statements, instruments of further assurance, certificates and other documents
as may, in the opinion of Beneficiary, be necessary or desirable in order to
effectuate, complete, or perfect, or to continue and preserve (a) the
Obligations and (b) the lien of this Instrument as a first and prior lien upon
and security title in and to all of the Mortgaged Property, whether now owned or
hereafter acquired by Grantor, and is free and clear of all encumbrances, other
than Permitted Encumbrances. Upon any failure by Grantor so to do, Beneficiary
may make, execute, record, file, rerecord and/or refile any and all such deeds
to secure debt, security agreements, financing statements, continuation
statements, instruments, certificates, and documents for and in the name of
Grantor and Grantor hereby irrevocably appoints Beneficiary the agent and
attorney-in-fact of Grantor so to do. The lien hereof will automatically attach,
without further act, to all after acquired property attached to and/or used in
the operation of the Mortgaged Property or any part thereof.

 

18



--------------------------------------------------------------------------------

Section 7.02 Subrogation. To the full extent of the Obligations, Beneficiary is
hereby subrogated to the liens, claims and demands, and to the rights of the
owners and holders of each and every lien, claim, demand and other encumbrance
on the Mortgaged Property which is paid or satisfied, in whole or in part, out
of the proceeds of the Obligations, and the respective liens, claims, demands
and other encumbrances shall be, and each of them is hereby, preserved and shall
pass to and be held by Beneficiary as additional collateral and further security
for the Obligations, to the same extent they would have been preserved and would
have been passed to and held by Beneficiary had they been duly and legally
assigned, transferred, set over and delivered unto Beneficiary by assignment,
notwithstanding the fact that any instrument providing public notice of the same
may be satisfied and cancelled of record.

Section 7.03 Limit of Validity. If from any circumstances whatsoever fulfillment
of any provision of this Instrument or of the Credit Agreement or of any other
Operative Document, at the time performance of such provision shall be due,
shall involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto the obligation to be fulfilled
shall be reduced to the limit of such validity, so that in no event shall any
exaction be possible under this Instrument or under the Credit Agreement that is
in excess of the current limit of such validity, but such obligation shall be
fulfilled to the limit of such validity. The provisions of this Section 7.03
shall control every other provision of this Instrument and of the Credit
Agreement.

Section 7.04 Invalidity. If any provision hereof is invalid or unenforceable in
any jurisdiction, the other provisions hereof shall remain in full force and
effect in such jurisdiction and the remaining provisions hereof shall be
liberally construed in favor of Beneficiary in order to effectuate the
provisions hereof, and the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
any such provision in any other jurisdiction. If any part of the secured
Obligations cannot be lawfully secured by this Instrument or if any part of the
Mortgaged Property cannot be lawfully subject to the lien and security interest
hereof to the full extent of such Obligations, then all payments made shall be
applied on said Obligations first in discharge of that portion thereof which is
not secured by this Instrument.

Section 7.05 Construction; Governing Law. This Instrument may be construed as a
deed of trust, chattel mortgage, conveyance, assignment, security agreement,
pledge, financing statement, hypothecation or contract, or any one or more of

 

19



--------------------------------------------------------------------------------

them, in order fully to effectuate the security title and lien hereof and the
purposes and agreements herein set forth. The term “Grantor” as used herein
shall mean and include all and each of the individuals, partnerships,
corporations or other legal entities or persons executing this Instrument. The
number and gender of pronouns used in referring to Grantor shall be construed to
mean and correspond with the number and gender of the individuals, partnerships,
corporations or other legal entities or persons executing this Instrument as
Grantor. The terms used to designate Beneficiary, Trustee and Grantor shall be
deemed to include the respective heirs, legal representatives, successors and
assigns of such parties. This Instrument shall be governed by and construed in
accordance with the laws of the State of North Carolina.

Section 7.06 Waivers; Etc. Beneficiary may waive any Event of Default without
waiving any other prior or subsequent Event of Default. Beneficiary may remedy
any Event of Default without waiving the Event of Default remedied. No single or
partial exercise by Beneficiary of any right, power or remedy hereunder shall
exhaust the same or shall preclude any other or further exercise thereof, and
every such right, power or remedy hereunder may be exercised at any time and
from time to time. No modification or waiver of any provision hereof nor consent
to any departure by Grantor therefrom shall in any event be effective unless the
same shall be in writing and signed by Beneficiary as provided in the Credit
Agreement and then such waiver or consent shall be effective only in the
specific instances, for the purpose for which given and to the extent therein
specified. No notice to nor demand on Grantor in any case shall of itself
entitle Grantor to any other or further notice of demand in similar or other
circumstances. Acceptance by Beneficiary of any payment in an amount less than
the amount then due on any Obligations shall be deemed an acceptance on account
only and shall not in any way excuse the existence of an Event of Default
hereunder. The provisions of N.C. Gen. Stat. Section 45-45.1 or any similar
statute hereafter enacted in North Carolina in replacement or substitution
thereof shall be inapplicable to this Instrument.

Section 7.07 Successors. In the event the ownership of the Mortgaged Property or
any part thereof becomes vested in a person other than Grantor, Beneficiary and
Trustee may, without notice to Grantor, deal with such successor or successors
in interest with reference to this Instrument and to the Obligations in the same
manner as with Grantor, without in any way vitiating or discharging Grantor’s
liability hereunder or for the payment of the Obligations or performance of the
obligations secured hereby. No transfer of the Mortgaged Property, no
forbearance on the part of Beneficiary or Trustee, and no extension of the time
for the payment of the Obligations given by any holder of the Obligations, in
whole or in part, shall affect the liability of Grantor hereunder or for
obligations secured hereby or the liability of any other person hereunder or for
obligations secured hereby or the liability of any other person hereunder or for
the payment of the Obligations.

 

20



--------------------------------------------------------------------------------

Section 7.08 Notices; Etc. All notices, requests, consents, demands and other
communications required or permitted hereunder shall be given in accordance with
the terms of the Credit Agreement.

Section 7.09 Discretion of Beneficiary. Except where otherwise expressly
provided herein, in any instance hereunder where the approval, consent or the
exercise of judgment of Beneficiary is required, the granting or denial of such
approval or consent and the exercise of such judgment shall be within the sole
discretion of Beneficiary, and Beneficiary shall not, for any reason or to any
extent, be required to grant such approval or consent or exercise such judgment
in any particular manner, regardless of the reasonableness of either the request
or Beneficiary’s judgment.

Section 7.10 Counterparts. This Instrument may be executed in several
counterparts, all of which are identical. Each of such counterparts shall for
all purposes be deemed to be an original and all such counterparts shall
together constitute but one and the same instrument.

Section 7.11 Time of the Essence. Time is of the essence with respect to each
and every covenant, agreement and obligation of Grantor under this Instrument
and the other Operative Documents.

Section 7.12 Acceptance by Trustee. Trustee accepts this Trust when this
Instrument, duly executed and acknowledged, is made of public record as provided
by law.

Section 7.13 Appointment of Successor Trustee. Beneficiary shall at any time
have the irrevocable right to remove any Trustee herein named without notice of
cause and to appoint a successor thereto by an instrument in writing, duly
acknowledged, in such form as to entitle such written instrument to be recorded
in the State or Commonwealth in which the Mortgaged Property is located and in
the event of the death or resignation of any Trustee with respect to the
Mortgaged Property, Beneficiary shall have the right to appoint a successor
thereto by such written instrument, and any Trustee so appointed shall be vested
with the title to the Mortgaged Property and shall possess all the powers,
duties and obligations herein conferred on Trustee with respect to such Property
in the same manner and to the same extent as though such were named herein as
Trustee with respect to the Mortgaged Property.

Section 7.14 Trustee’s Powers. At any time, or from time to time, without
liability therefor and without notice, upon written request of Beneficiary and
presentation of copies of this Instrument and the Credit Agreement secured
hereby for endorsement, if requested by Trustee, and without affecting the
personal liability of any person for payment of the Obligations or the effect of
this Instrument upon the remainder of the Mortgaged Property, Trustee shall
(i) reconvey any part of the Mortgaged

 

21



--------------------------------------------------------------------------------

Property, (ii) consent in writing to making of any map or plat thereof,
(iii) join in granting any easement therein, or (iv) join in any extension
agreement or any agreement subordinating the lien or charge hereof.

Section 7.15 No Merger. It is the express intent of Grantor and Beneficiary that
Grantor and Beneficiary are and shall remain separate and distinct entities and
that any and all legal and equitable rights, titles, interests and/or estates in
and to the Mortgaged Property held by Grantor or Beneficiary shall not merge,
but shall be maintained as distinct and separate rights, titles, interests and
estates in the Mortgaged Property.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed this Instrument as of the day and year
first above written.

 

GRANTOR: THE SMITHFIELD PACKING COMPANY, INCORPORATED By:  

/s/ Carey J. Dubois

Name:   Carey J. Dubois Title:   Vice President

STATE OF    Virginia

COUNTY OF    Virginia

I, Diana Lynn Morris, a Notary Public for the County of Isle of Wight, State of
Virginia, certify that Carey Dubois personally came before me this day and
acknowledged that he (or she) is Vice President of THE SMITHFIELD PACKING
COMPANY, INCORPORATED, a Delaware corporation, and that he/she, as Vice
President, being authorized to do so,
executed the foregoing on behalf of the corporation.

Witness my hand and official seal, this the 16th day of May, 2008.

 

 

/s/ Diana Lynn Morris

 

OFFICIAL SEAL

  Signature of Notary Public     Print Name:    Diana Lynn Morris    
My Commission Expires:    1/31/2011                 ID # 150363  



--------------------------------------------------------------------------------

EXHIBIT “A”

(Description of Site)

Lying and being in Tar Heel, Bladen County, State of North Carolina and being
more particularly described as follows:

All those certain tracts or parcels of land lying and being situate in Hollow
Township, Bladen County, North Carolina, and being shown and designated as
parcels 1, 2, 4, 5 ,6, 7, 8, 9, 10 and 11 on that certain map entitled “Survey
for Parcel Acquisition for Smithfield Foods, Inc.”, said map prepared by Lloyd R
.Walker, R.L.S., and recorded in Plat Cabinet A-90, at Page 901, in the office
of the Register of Deeds of Bladen County, North Carolina, reference to said map
being hereby made for a more particular description of the aforementioned
parcels 1, 2, 4, 5, 6, 7, 8, 9, 10 and 11.

As an appurtenance and benefit to the above-described tracts or parcels of land
there is conveyed hereby an exclusive perpetual easement for the installation
and maintenance of utilities including, but not limited to, a sewerage outfall
line all as more particularly described in that certain Deed of Easement
recorded in Book 324, at Page 484 in the office of the Register of Deeds of
Bladen County, North Carolina, the terms and provisions of said Deed of Easement
and the description as set forth on Attachment A therein being specifically
incorporated herein by reference.

Saving and excepting from the above mentioned parcels 4, 5 and 6 all that
certain tract or parcel of land lying and being situate in Hollow Township,
Bladen County, North Carolina, beginning at a point in the centerline of N.C.
Highway 87 marked by an old nail and designated as “X” on that certain map or
plat referred to above as recorded in Plat Cabinet A-90, at Page 901 in the
office of the Register of Deeds of Bladen County. Thence, from said point of
beginning, so located, South 12° 55’ 44” East, along and with the centerline of
N.C. Highway 87, 41.58 feet to a point marked by a nail; thence, South 33° 14’
36” West 1038.58 feet to a concrete monument; thence, North 12° 56’ 34” West
1524.50 feet to a concrete monument; thence, North 77° 03’ 26” East 743.58 feet
to a nail in the centerline of N.C. Highway 87; the following courses and
distances: South 15° 21’ 59” East 93.73 feet to a point, South 13° 21’ 52” East
220.97 feet to a point, South 13° 05’ 26” East 223.01 feet to a point, and South
12° 51’ 53” East 226.27 feet to the point or place of beginning.

Further saving and excepting from the above-described parcel 4 all that certain
or tract or parcel of land lying and being situate in Hollow Township, Bladen
County, North Carolina, beginning at a point in the centerline of N.C. Highway
87, which said point of beginning is located the following courses and distances
from a point in the centerline of the aforesaid N.C. Highway 87 marked by an old
nail and designated as “X” on that certain map or plat entitled “Survey for
Parcel Acquisition for Smithfield Foods, Inc.,” said



--------------------------------------------------------------------------------

map being recorded in Plat Cabinet A-90, at Page 901, in the office of the
Register of Deeds of Bladen County, North Carolina; North 12° 51’ 53” West
226.27 feet; North 13° 05’ 26” West 223.01 feet; North 13° 21’ 52” West 220.97
feet; and, North 15° 21’ 59” West 93.73 feet to the point or place of beginning,
said point being the northeastern corner of that tract or parcel of land owned
by Carolina Cold Storage Limited Partnership. Thence, from said point of
beginning, so located, South 77° 03’ 26” West, along and with the northern line
of the tract or parcel of land owned by Carolina Cold Storage Limited
Partnership, 743.58 feet to a concrete monument, the northwestern corner of the
tract or parcel of land owned by Carolina Cold Storage Limited Partnership;
thence, North 12° 56’ 34” West 517.34 feet to a concrete monument; thence, North
77° 03’ 26” East 706.76 feet to a point in the center line of N.C. Highway 87;
thence, along and with the centerline of N.C. Highway 87, the following courses
and distances: South 18° 08’ 41” East 112.63 feet to a point; South 17° 32’ 22”
East 249.17 feet to a point; and, South 15° 21’ 59” East 156.94 feet to the
point or place of beginning.

Further saving and excepting from the above-described parcel 10 that certain
tract or parcel of land shown and designated as “Area: 1.50 acres” on that
certain map or plat entitled “Map of a survey for a Proposed Conveyance to Four
County Electric Membership Corporation Carolina Sub Station Tract,” said map or
plat being recorded in Plat Cabinet A-94, at Page 944 in the Office of the
Register of Deeds of Bladen County, North Carolina, reference to said map or
plat being hereby made for a more particular description of the tract or parcel
of land hereby excepted.

Further, saving and excepting from the above-described Parcel 2 the .05 acres,
more or less, designated on the above-mentioned map as “Cemetery”.

All that certain tract of land lying and being situate in Hollow Township,
Bladen County, North Carolina beginning at a point in the centerline of N.C.
Highway 87 as marked by a nail, said point of beginning being located the
following courses and distances from a point designated as “X” on that certain
map or plat entitled “Survey for Carolina Food Processors, Inc.,” prepared by
Lloyd R. Walker, R.L.S., dated June 4, 1992 and revised January 28, 1993: North
12° 51’ 53” West 226.27 feet; North 13° 05’ 26” West 223.01 feet to a point;
North 13° 21’ 52” West 220.97 feet to a point; North 15° 21’ 59” West 250.67
feet to a point; North 17° 32’ 22” West 249.17 feet to a point; and, North 18°
08’ 41” West 112.63 feet to the point or place of beginning. Thence, from said
point of beginning, so located, South 77° 03’ 26” West, along and with the
northern line of the Ralcar Corporation (UPS Truck Facility) property 706.76
feet to a concrete monument; thence, South 12° 56’ 34” East, along and with the
western line of the Ralcar Corporation property, 517.34 feet to a concrete
monument; thence, South 12° 56’ 34” East, along and with the Western line of the
property owned by Carolina Cold Storage Limited Partnership, 1524.50 feet to a
concrete monument; thence, North 33° 14’ 36” East,

 

2



--------------------------------------------------------------------------------

along and with the southeastern line of the property owned by Carolina Cold
Storage Limited Partnership, 1038.58 feet to a point in the centerline of N.C.
Highway 87 designated by a nail; thence, southeastwardly along and with the
centerline of N.C. Highway 87, the following courses and distances: South 12°
55’ 44” East 233.10 feet to a nail; South 12° 55’ 44” East 193.42 feet to a
point; South 12° 53’ 20” East 274.84 feet to a point; South 05° 36’ 21” East
125.00 feet to a nail; South 05° 36’ 21” East 320.00 feet to a point; South 05°
36’ 21” East 296.60 feet to a spike; South 05° 37’ 51” East 1370.50 feet to a
nail; and, South 05° 37’ 51” East 195.33 feet to a nail; thence, leaving the
centerline of N.C. Highway 87, South 23° 43’ 00” West 3529.86 feet to a point;
thence, South 23° 44’ 12” West 758.44 feet to an old iron axle; thence, South
46° 39’ 42” West 101.96 feet to an old iron pipe in the centerline of the run of
Goodman Swamp, said point being designated as “C” on the map or plat above
described; thence, along and with the centerline of the run of Goodman Swamp,
the following courses and distances: North 45° 12’ 09” West 62.90 feet to a
point; North 63° 19’ 50” West 264.84 feet to a point; North 79° 12’ 31” West
129.59 feet to a point; North 23° 04’ 51” West 74.35 feet to a point; North 70°
42’ 12” West 102.53 feet to a point; North 26° 23’ 03” West 90.01 feet to a
point; North 42° 38’ 44” West 139.30 feet to a point; South 76° 25’ 25” West
150.44 feet to a point; North 87° 54’ 46” West 139.32 feet to a point; North 68°
10’ 16” West 152.28 feet to a point; North 43° 00’ 47” West 127.50 feet to a
point; North 03° 25’ 22” East 288.34 feet to a point; North 51° 12’ 09” West
159.28 feet to a point; North 10° 42’ 40” West 112.78 feet to a point; North 39°
20’ 01” West 94.39 feet to a point; North 23° 49’ 31” West 118.25 feet to a
point; North 22° 06’ 58” East 76.41 feet to a point; North 43° 14’ 17” East
187.82 feet to a point; North 00° 59’ 26” East 72.56 feet to a point; North 48°
33’ 45” West 158.12 feet to a point; North 20° 06’ 56” West 144.39 feet to a
point; North 60° 56’ 16” West 73.49 feet to a point; South 86° 11’ 03” West
103.06 feet to a point; North 66° 17’ 38” West 233.66 feet to a point; and,
North 32° 02’ 29” West 123.87 feet to an iron designated as point “D” on the
above-referenced map or plat; thence, South 33° 22’ 15” West 724.49 feet to an
old round concrete monument; thence, North 66° 19’ 31” West 107.15 feet to an
old iron pipe; thence, North 66° 33’ 48” West 166.16 feet to an old round
concrete monument; thence, along and with the line of the property owned now or
formerly by Mary S. Edge the following courses and distances: North 22° 45’ 01”
East 2762.60 feet to an old round concrete monument; North 22° 40’ 39” East
1336.83 feet to an old round concrete monument; and, North 44° 39’ 05” West
2137.64 feet to an old iron axle in the centerline of a ditch; thence, along and
with a line of the property owned now or formerly by David S. Canady, the
following courses and distances: North 42° 47’ 55” East 1966.62 feet to an iron;
North 42° 50’ 27” East 1472.46 feet to an old iron pipe; and, North 42° 59’ 35”
East 180.53 feet to an iron in the centerline of a ditch, a corner of the
property owned now or formerly by William L. McNair, thence, North 76° 28’ 35”
East, along and with a line of the property owned now or formerly by William L.
McNair and the centerline of a ditch, as extended, 512.99 feet to a nail in the
centerline of N.C. Highway 87; thence, along and with the centerline of N.C.

 

3



--------------------------------------------------------------------------------

Highway 87, the following courses and distances: North 26° 01’ 09” West 77.54
feet to a point; North 27° 14’ 58” West 98.24 feet to a point; North 27° 45’ 35”
West 125.16 feet to an old iron spike; and, North 28° 26’ 18” West 1064.22 feet
to a nail; thence, leaving the centerline of N.C. Highway 87, North 43° 29’ 59”
East, along an with a line of the property owned now or formerly by the Sadie R.
Jones Estate, 4187.94 feet to the mean highwater mark of the Cape Fear River,
said point being marked by an iron and designated as point “A” on the
above-referenced plat; thence, along and with the mean highwater line of the
Cape Fear River, the following courses and distances: South 26° 02’ 28” East
418.42 feet to a point; South 29° 45’ 17” East 247.04 feet to a point; South 28°
51’ 52” East 283.13 feet to a point; South 26° 01’ 53” East 341.68 feet to a
point; South 25° 31’ 08” East 523.14 feet to a point; South 12° 01’ 01” East
492.84 feet to a point; South 09° 12’ 43” East 274.20 feet to a point; South 00°
27’ 43” East 292.60 feet to a point; and, South 01° 07’ 18” East 611.56 feet to
an iron designated as point “B” on the above-referenced map; thence, South 33°
14” 37” West, along and with a line of the property owned now or formerly by
Dianne M. Woodell, 4246.50 feet to a nail in the centerline of N.C. Highway 87,
said point designated “X” on the above-referenced plat; thence, along and with
the centerline of N.C. Highway 87, the following courses and distances: North
12° 51’ 53” West 226.27 feet to a point; North 13° 05’ 26” West 223.01 feet to a
point; North 13° 21’ 52” West 220.97 feet to a point; North 15° 21’ 59” West
250.67 feet to a point; North 17° 32’ 22” West 249.17 feet to a point; and,
North 18° 08’ 41” West 112.63 feet to a nail, the point or place of beginning.

Saving and excepting from the above-described tract of land the following
parcels:

Parcel I: All of that parcel designated as “Cemetery” as shown and more
particularly described on that certain map or plat entitled “Survey for Carolina
Food Processors, Inc.,” prepared by Lloyd R Walker, R.L.S., dated June 4, l992
and revised January 28, 1993.

Parcel II: All of that certain parcel of land designated as “Substation plat
Cab. A-94, age 944,” as shown and more particularly described on that certain
map or plat entitled “Survey for Carolina Food Processors, Inc.”, prepared by
Lloyd R. Walker, R.L.S., dated June 4, 1992 and revised January 28, 1993.

The above-described tract of land, and the exceptions as above noted, are the
same shown on that certain map or plat entitled “Survey for Carolina Food
Processors, Inc.” prepared by Lloyd R. Walker, R.L.S. dated June 4, 1992 and
revised January 28, 1993.

 

4



--------------------------------------------------------------------------------

EXHIBIT “B”

Schedule 1

(Description of “Debtor” and “Secured Party”)

A. Debtor:

 

  1. Name and Identity: The Smithfield Packing Company Incorporated, a Delaware
corporation

 

  2. The residence or principal place of business of Debtor is:

c/o Smithfield Foods, Inc.

111 Commerce Street

Smithfield, VA 23430

Attention: Carey Dubois, Chief Financial Officer

B. Secured Party:

Citibank, N.A.

388 Greenwich Street, 23rd Floor

New York, NY 10013

Attention: Robert Kane, Global Consumer and Healthcare Department

****************************************************************

Schedule 2

(Notice Mailing Addresses of “Debtor” and “Secured Party”)

A. The mailing address of Debtor is:

The Smithfield Packing Company Incorporated

c/o Smithfield Foods, Inc.

111 Commerce Street

Smithfield, VA 23430

Attention: Carey Dubois, Chief Financial Officer



--------------------------------------------------------------------------------

B. The mailing address of Secured Party is:

Citibank, N.A.

388 Greenwich Street, 23rd Floor

New York, NY 10013

Attention: Robert Kane, Global Consumer and Healthcare Department